Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election of Species D, claims 40-68 in the reply filed on December 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 40, 49 and 61 are objected to because of the following informalities:  In claim 40, line 3, “tool retainers each tool retainer” is run-on and should include a comma after “retainers”. See also claim 49, line 4 for the same issue. In claim 49, lines 1 and 4, “a L-shaped” is ungrammatical. In claim 61, line 2, “the tool holder” and “a long leg” should be separated by a comma. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 42, 43, 45, 47, 56, 58 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
In claim 43, line 3,”the one of the one or more…” and  “the long-leg of the tool” each lack antecedent basis. 
In claim 45, line 2, “the back panel” lacks antecedent basis. See also claim 56 for the same issue. 
In claim 47, line 2, “comprise holding tubes, pockets or slots” is an indefinite attempt at a Markush group, and should be --comprise one of holding tubes, pockets and slots--. See also claims 58 and 66.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 40 49are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (9,545,707)(Figures 9-12). Claims 40 49are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin (8,950,597). Claims 40 49are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lai (2007/0023306). Claims 40 49are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vasudeva (5,816,401). Each discloses a tool holder comprising a tool holder body (352 or 360; 10; 1; respectively) comprising a plurality of tool retainers (disclosed slots/grooves; 112; 14), ..
As to claim 41 and 60-61, each discloses the tool holder is configured for holding at least one of a round or hexagonal L-shaped tool. 
As to claims 42 and 52, the tool retainers are configured to hold a tool of a different size. 
As to claims 43, 53-54 and 62, each discloses when a tool is coupled with the tool holder, a short leg of the tool extends at a 90 degree orientation with respect to a major dimension of one or more tool retainers and a long leg of the tool from a bottom of the one or more tool retainers.  
As to claims 44 and 55, each discloses a tool being prevented from being removed from the one or more tool retainers when the lock door (one of 360 and 362, or 362; 20; 20) is in the closed position independent of a vacancy of one or more neighboring tool retainers.
As to claims 45, 56 and 63-64, each discloses wherein the lock door moves to the open position by rotating away from a back panel of the tool holder body.  
As to claims 46, 57 and 65, Johnson et al. and Lin each disclose the tool retainers arranged in a single row. 

As to claims 48 and 59, Lin and Lai each disclose one or more posts (between adjacent grooves 112; 13) secure a tool in place in order to prevent the tool from being removed when the lock door is in the closed position. 
  As to claims 50-51 and 67-68, Johnson et al. and Lin each disclose one or more securing protrusions (354’ or 354”; 22) interlocking with a back panel in order to snap fit to the back panel and secure the lock door in place by a lock. 

8. 	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG